Citation Nr: 0607880	
Decision Date: 03/17/06    Archive Date: 03/29/06

DOCKET NO.  98-13 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a left lower 
extremity disorder, claimed as residuals of an in-service 
injury.

2.  Entitlement to an initial compensable evaluation for 
service-connected hepatitis-C.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. A. Booher, Counsel


INTRODUCTION


The veteran had active service from February 1970 to February 
1974.  

This appeal to the Board of Veterans Appeals (the Board) is 
from rating actions taken by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon.

The veteran has been in receipt of nonservice-connected 
pension since November 18, 1997, the date of his claim for 
that benefit.

The veteran and his spouse provided testimony before a 
Veterans Law Judge at the RO in March 2004; a transcript is 
of record.

In a decision in November 2004, the Board granted service 
connection for post-traumatic stress disorder (PTSD).  The RO 
subsequently granted a 30 percent rating for that disorder; 
this is no longer an issue on appeal.

In November 2004, the Board remanded the issues shown on the 
cover of this decision for further development.



FINDINGS OF FACT

1.  Adequate development of the evidence has taken place so 
as to provide ample basis for resolution of the remaining 
pending appellate issues.

2.  The veteran does not now demonstrate a chronic left lower 
extremity disorder of service origin.

3.  The veteran's hepatitis C is manifested by serologic 
evidence of hepatitis C infection with some minimal 
intermittent fatigue; his unrelated continued alcohol abuse 
has caused additional liver abnormalities and symptoms.  


CONCLUSIONS OF LAW

1.  A chronic left lower extremity disorder is not the result 
of service.  38 U.S.C.A. §§ 1110, 1131, 1131,1153, 5103, 5107 
(West  2002 & Supp. 2005); 38 C.F.R. § 3.303 (2004).

2.  The criteria for an initial rating of 10 percent but no 
more for hepatitis C have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.7, 4.114, 
Diagnostic Codes 7345, 7354 and Notes.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

Certain revisions have been effectuated with regard to an 
obligation placed on VA for providing assistance in 
development of evidence, and in other areas.  The case has 
been remanded by the Board for development to include new 
examinations, which have been conducted.  The veteran has 
indicated that he is aware of what is required in the way of 
evidence; and although he has been asked for additional 
information with regard to the remaining appellate issues, 
nothing further has been produced or identified as in 
existence which would benefit his claim.  

The Board is satisfied that adequate development has taken 
place and there is a sound evidentiary basis for resolution 
of the issues without detriment to the due process rights of 
the veteran.

In the circumstances of this case, another remand to have the 
RO take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).

The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claims.  The Board finds that the examinations 
reports coupled with the other evidence of record provide 
sufficient information to adequately evaluate the claims.

However, should he develop a chronic left lower extremity 
disorder or demonstrable (clinically confirmable findings) 
signs of hepatitis-C at some later date, he is free to 
provide evidence in that regard. 

The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection: A left lower extremity disorder
Criteria

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to disease so diagnosed when the 
evidence warrants direct service connection.  See 38 C.F.R. § 
3.303(d).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Each disabling condition shown by a 
veteran's service records, or for which he seeks service 
connection must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
he served, his medical records and all pertinent medical and 
lay evidence. Determinations as to service connection will be 
based on review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (2004). This regulation 
has been interpreted by the Court to allow service connection 
for a disorder which is caused by a service-connected 
disorder, or for the degree of additional disability 
resulting from aggravation of a nonservice-connected disorder 
by a service-connected disorder.  See Allen v. Brown, 7 Vet. 
App. 439 (1995).

It is also noted that in this as in any other case, it 
remains the duty of the Board as the fact finder to determine 
credibility in any number of contexts, whether it has to do 
with testimony or other lay or other evidence.  See Culver v. 
Derwinski, 3 Vet. App. 292, 297 (1992).  

A layperson is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); however, a lay 
statement may be made which relays the visible symptoms of a 
disease or disability or the facts of observed situations or 
circumstances, see Caldwell v, Derwinski, 1 Vet. App. 466, 
469 (1991), after which a decision must be made as to the 
credibility thereof in the context of probative medical 
evidence, see Rowell v. Principi, 4 Vet. App. 9, 19 (1993).  

With respect to medical opinions, in general, an opinion 
based on an inaccurate history has essentially no probative 
value.  See Kightly v. Brown, 6 Vet. App. 200 (1994).  The 
Board is not bound to accept medical opinions which are based 
on a history supplied by the veteran, where that history is 
unsupported or based on inaccurate factual premises.  Black 
v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); Guimond 
v. Brown, 6 Vet. App. 69 (1993).

A speculative relationship is not enough to support a claim.  
See Obert v. Brown, 5 Vet. App. 30 (1993).  See also Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that a 
physician's statement that a service-connected disorder "may 
or may not" have prevented medical personnel from averting 
the veteran's death was not sufficient); Beausoleil v. Brown, 
8 Vet. App. 459 (1996) (holding that a general and 
inconclusive statement about the possibility of a link was 
not sufficient); and Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992) (holding that there was a plausible basis for the 
Board's decision that a disability was not incurred in 
service where even the medical evidence favorable to the 
appellant's claim did little more than suggest the 
possibility that the veteran's illness might have been caused 
by his wartime radiation exposure).  Although the foregoing 
cases involved assessing the matter of whether medical 
opinions rendered claims "well-grounded" (a legal principle 
which was eliminated by the VCAA) the principles discussed in 
such cases are nevertheless applicable when weighing evidence 
and deciding a claim on the merits.

In any event, the Board has the duty to assess the 
credibility and weight to be given the evidence.  As fact 
finder, the Board is required to weigh and analyze all the 
evidence of record and to make determinations as to the 
credibility of the evidence.  Sanden v. Derwinski, 2 Vet. 
App. 97, 100 (1992).

In determining that the veteran's claim is reopened, the 
credibility of the evidence has been presumed and the 
probative value of the evidence has not been weighed. 

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden v. 
Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited 
therein).

The Board is not competent to supplement the record with its 
own unsubstantiated medical conclusions as to whether the 
veteran's disorders are related to a disease or injury 
incurred during service.  Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993);

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).  The Federal Circuit has also held that a 
veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Board has the responsibility to assess the credibility 
and weight to be given to the competent medical evidence of 
record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood 
v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The veteran may provide lay evidence, including his own lay 
statements and those of other acquaintances.  However, these 
lay individuals do not possess the requisite medical 
expertise, credentials, or training to render a medical 
diagnosis or a competent opinion as to causation.  See Routen 
v. Brown, 10 Vet. App. 183, 186 (1998), aff'd, Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, op. cit. at 495 
(1992).

The Board has an obligation to seek additional medical 
evidence.  See 38 U.S.C.A. § 7109(a) (West 1991); 38 C.F.R. § 
20.901(a) (2004); see also Colvin v. Derwinski, op. cit. at 
175 (1991) ("If the medical evidence of record is 
insufficient, or, in the opinion of the [Board], of doubtful 
weight or credibility, the [Board] is always free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or [quoting] recognized 
treatises").

The Court has recognized that the Board is not compelled to 
accept medical opinions; rather, if the Board reaches a 
contrary conclusion, it must state its reasons and bases and 
be able to point to a medical opinion other than the Board's 
own, unsubstantiated opinion.  Colvin, 1 Vet. App. at 175.

It is incumbent upon the Board to weigh doctors' opinions so 
as to determine their relative weight, and the Board may 
favor the opinion of one competent medical expert over that 
of another so long as an adequate statement of reasons and 
bases is provided.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran's service records reflect that he fell from a 
ladder in September 1970 and complained of left shoulder and 
back pain.  He later fell through a glass window in San Diego 
in January 1971, and was noted to have lacerated his left 
upper extremity.  He also otherwise complained of a finger 
laceration  He was then attached to the USS BONHOMME RICHARD.  
On his separation examination, it was noted that he had scars 
on the left upper arm and left middle finger.  There is no 
reference to either his having injured or having residuals of 
disability of his left leg.

Service records do not confirm that he injured his left leg 
during combat operations while stationed at Da Nang; he said 
he had then experienced leg lacerations and was treated with 
an ace bandage and topical treatment.  

VA examination findings include a report from 1997 when he 
was found to have synovitis of the left knee and scars, said 
to be residuals of multiple lacerations of the left knee, 
without apparent (symptomatic) residuals.

At the recent personal hearing, the veteran reported that in 
addition to lacerations and fragments acquired in Da Nang, he 
had also re-injured his left leg after service in 1979 when 
the barrel of a crane hit his leg.  

Clinical records show ongoing problems with the veteran's 
left lower extremity including as a result of falls.  Such a 
report is of record dated in October 2002 when he complained 
of a "few falls" and said that he had radiating pain down 
the left leg; his ankle had given out.  He had had some 
numbness on the bottom of his feet since a laminectomy in 
February 2002.  For a month or so, he had had a pain shooting 
down the left leg and a feeling of being off balance at 
times.  It was felt that this might be sciatica.

Based on the evidence of record with regard to residuals of a 
left leg injury, the case was remanded by the Board for all 
pertinent records and for a VA examination to determine the 
nature of current left lower extremity disability.  

On VA examination in July 2005, the veteran's entire file was 
available for review by the examiner.  He again reported that 
he had hurt his left leg at Da Nang when he dived into rocks 
during an air attack.  He said he only saw a corpsman at the 
time and there was no record of that injury.  He said he had 
only had a bandaged knee, and no left lower extremity 
disorder was noted in service records.  He had had back 
surgery in 1998 when he had pain in both legs.  He had also 
had a blood clot in the leg and reported left leg surgery.  
He had experienced frequent falls due to a lack of 
equilibrium.

The examiner described his ranges of motion and other 
limitations.  It was specifically concluded that:

(t)here is no clinical diagnosis at this 
time in the left lower extremity.  The 
patient does have residual neurological 
deficit in the right lower extremity, 
which he has had since the 1990's after 
hospitalization for a heart problem.  He 
also had loss of function of the right 
tibialis anterior and severe ataxia.

The orthopedic physician further opined that:

As I noted, the patient does not have any 
significant diagnosis in regard to his 
left lower extremity.  He has not been 
adjudicated as being service-connected 
for his back and in the opinion of this 
examiner, it was one complaint with no 
follow-up of some back pain while in his 
early service days.  His present back 
problems are less than likely to have 
been related to his service activities.  
He possibly may have some radiation of 
back pain to his left lower extremity.  
This, in my opinion, is not related to 
any service activity.  (emphasis added). 

In this case, the issue to be determined in this appeal is 
whether the veteran has a chronic left lower extremity 
disorder and if so, to what is it attributable.

For a grant of service connection, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in- service disease 
or injury and the present disease or injury.  See Hickson v. 
West, op. cit.

In this case, the Board and the RO have gone to considerable 
effort to clinically determine the nature of current 
disability, and in addition to service and post-service 
clinical records, have provided evaluative studies and 
examinations, including X-rays.  

While it has been suggested on occasion in the past that he 
might have some sort of left leg problem, a chronic disorder 
has not been confirmed by diagnostic evaluation including X-
rays.  He has occasional radiating pain from a back 
disability and blood clots in the past.  And while his 
history has been taken into careful consideration, the only 
current evidence and/or opinion of record to the effect that 
the veteran has a chronic left lower extremity disorder as a 
result of an injury in Vietnam is from the veteran himself; 
he is not qualified to render such an opinion.  His 
description of in-service lacerations may well be basically 
credible but there is no objective confirmation that after 
these healed, he had any post-service chronic residuals as a 
result.  He also admittedly had post-service left leg injury 
from a crane, although there do not appear to be any current 
chronic residuals from that either.

The credible medical opinions in that regard, particularly as 
rendered by a recent VA examiner after a comprehensive 
evaluation and X-rays, and accompanied by all pertinent 
clinical records in the file from both VA and private 
sources, are quite unequivocal.

Absent a current disability, i.e., chronic left lower 
extremity disability, there is no basis for a grant of 
service connection.  A doubt is not raised to be resolved in 
his favor.

An initial increased (compensable) evaluation: Hepatitis-C
Criteria

The veteran is contesting the disability evaluations that 
were assigned following the grant of service connection.  
This matter therefore is to be distinguished from one in 
which a claim for an increased rating of a disability has 
been filed after a grant of service connection.  The United 
States Court of Appeals for Veterans Claims (Court) has 
observed that in the latter instance, evidence of the present 
level of the disability is of primary concern, Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (citing Francisco v. 
Brown, 7 Vet. App. 55 (1994)), and that as to the original 
assignment of a disability evaluation, VA must address all 
evidence that was of record from the date the filing of the 
claim on which service connection was granted (or from other 
applicable effective date).  See Fenderson, 12 Vet. App. at 
126-127. Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  However, 
that is not felt to be necessary in this instance.   

The criteria by which hepatitis is evaluated was changed, 
effective July 2, 2001.  Prior to the effective date of the 
change, hepatitis was evaluated under 38 C.F.R. § 4.114, 
Diagnostic Code 7345.  The change included the creation of 
Diagnostic Code 7354, which is specifically applicable to 
hepatitis C (or non-A, non-B hepatitis).  The new regulations 
and accompanying schedule for rating disabilities can be 
applied only as early as July 2, 2001, as the effective date 
rule prevents the application of a later, liberalizing law to 
a veteran's claim prior to the effective date of the 
liberalizing law.  See Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

The July 2001 changes created separate rating criteria for 
hepatitis C and other forms of hepatitis, such as hepatitis 
B. Under the new criteria for hepatitis C, DC 7354, 
nonsymptomatic hepatitis C warrants a 0 percent rating.  A 
compensable rating of 10 percent is warranted when the 
veteran has serologic evidence of hepatitis C infection and 
the following signs and symptoms due to the hepatitis 
infection: intermittent fatigue, malaise, and anorexia or 
incapacitating episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, arthralgia, and right 
upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12 month 
period.  

A 20 percent rating is warranted when symptoms include daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms 
described above) having a total duration of at least two 
weeks, but less than four weeks, during the past 12-month 
period.  A 40 percent rating is warranted when symptoms 
include daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating episodes 
(with symptoms described above) having a total duration of at 
least four weeks, but less than six weeks, during the past 
12-month period. 

A 60 percent rating is warranted when symptoms include daily 
fatigue, malaise, and anorexia, with substantial weight loss 
(or other indication of malnutrition), and hepatomegaly, or; 
incapacitating episodes (with symptoms described above) 
having a total duration of at least six weeks during the past 
12-month period, but not occurring constantly.

A 100 percent rating is warranted with near-constant 
debilitating symptoms (such as the symptoms described above).

Note 1 under DC 7354 states: Evaluate sequelae, such as 
cirrhosis or malignancy of the liver, under an appropriate 
diagnostic code, but do not use the same signs and symptoms 
as the basis for evaluation under DC 7354 and under a 
diagnostic code sequelae.  Note 2 defines an "incapacitating 
episode" as "a period of acute signs and symptoms severe 
enough to require bed rest and treatment by a physician."  38 
C.F.R. § 4.112, DC 7354 (2005).

The rating criteria for evaluating of cirrhosis of the liver 
also changed effective July 2001.  Under the new criteria for 
DC 7312, symptoms such as weakness, anorexia, abdominal pain, 
and malaise warrant a 10 percent rating.  Portal hypertension 
and splenomegaly, with weakness, anorexia, abdominal pain, 
malaise, and at least minor weight loss warrant a 30 percent 
rating.  A history of one episode of ascites, hepatic 
encephalopathy, or hemorrhage from varices or portal 
gastropathy (erosive gastritis), but with periods of 
remission between attacks warrants a 70 percent rating. 
Generalized weakness, substantial weight loss, and persistent 
jaundice, or; with one of the following refractory to 
treatment: ascites, hepatic encephalopathy, hemorrhage from 
varices or portal gastropathy (erosive gastritis) warrants a 
100 percent rating.  38 C.F.R. § 4.114, DC 7312 (2005)

Under the old criteria, cirrhosis of the liver, 38 C.F.R. § 
4.114, DC 7312, and infectious hepatitis, DC 7345, could not 
be combined.  If a veteran had both conditions, a single 
evaluation was assigned under the diagnostic code that 
reflected the predominant disability picture, and the rating 
was raised to the next higher level if the overall disability 
warranted.  38 C.F.R. § 4.114.  

Under the new criteria for evaluating hepatitis C, cirrhosis 
of the liver can be rated as a sequela under an appropriate 
diagnostic code, but the same signs and symptoms cannot be 
the basis for evaluation under DC 7354 and under the code for 
a sequela, e.g., 7312. 38 C.F.R. § 4.114, DC 7354 note (1) 
(2005).  Thus, rating of the veteran's hepatitis C with 
cirrhosis under the new rules requires carefully 
distinguishing the signs and symptoms of each and rating each 
accordingly.

Factual Background and Analysis

The veteran's service records clearly reflect ongoing 
problems with hepatitis.  The available clinical records tend 
to confirm that he has also been seen for liver problems 
since then, albeit there has been some discussion as to 
whether the symptoms were due to his hepatitis or alcohol 
intake.  On several occasions, VA examinations were negative 
for active liver abnormalities or hepatitis.

At the hearing in March 2004, the veteran reported that he 
had again recently been seen at the VA facility where he had 
been told his liver function studies were elevated and that 
his color was yellow, and that this was probably due to his 
hepatitis.  He indicated that he would obtain records for 
that visit. 

VA clinical records were subsequently received by the Board 
and added to the claims folder reflecting problems with 
continued and increasingly elevated liver function studies as 
late as July 2004.  Records from reported visits in March 
2004 were not secured, but the July 2004 reports refer to 
prior evaluations for similar symptoms.  

The case was remanded by the Board for evidentiary 
development to include acquisition of all pertinent records 
and a VA examination to determine the nature of his current 
hepatitis symptoms.

A comprehensive VA examination was undertaken in July 2005 at 
which time the examiner had all of the veteran's records at 
hand.  It was noted that he had been diagnosed with 
infectious hepatitis in 1973; he was asymptomatic except for 
jaundice.  He spent 15 days in the hospital.  He was 
subsequently diagnosed with hepatitis C virus infection in 
1996, during a routine screening while being evaluated for 
alcohol rehabilitation.  

The examiner noted that the veteran had been followed by the 
liver clinic at the VA facility.  Hepatitis C virus antibody 
was positive in July 2004 and viral DNA was positive for 
genotype II at the same time.  A liver biopsy was scheduled 
but was discontinued because of the veteran's ongoing alcohol 
abuse.  It was noted that the veteran had had urine alcohol 
testing which was also positive in February 2005.  His 
hepatitis B surface antibody and surface antibody testing had 
been negative in September 2004.

The veteran's prior history of multiple hepatitis risk 
factors was noted.  He also had a history of chronic 
alcoholism.  Currently, he said he had fatigue which was 
incapacitating for a period of one day every 3-4 months.  He 
had no persistent or incapacitating nausea, vomiting, 
anorexia, arthralgias or right upper quadrant pain.  He said 
he had lost about 25 pounds recently but there was nothing 
identified to associate this with his hepatitis C.  He had no 
significant swelling or jaundice.  He had no signs of 
complications of chronic hepatitis.  He was noted to take 
numerous medications, but none for hepatitis or liver 
disease.  He said he had gotten drunk on the 4th of July and 
planned on going home following the clinic visit and drink.

The examiner detailed a number of clinical reports from the 
prior several years.  Confirmatory testing had shown 
hepatitis C.  It was noted that he had an ongoing chronic 
abuse of alcohol which was likely causing or contributing to 
the elevation of his transaminase.  It was specifically noted 
that he had no treatment for his hepatitis and in fact 
"treatment (was) contraindicated in the setting of ongoing 
alcohol use".  The examiner opined that it was not possible 
to distinguish between transaminase elevations related to 
ongoing alcohol use versus hepatitis at this time.  There 
(are) no specific symptoms that I can definitely state are 
related to the patient's chronic active hepatitis.   
(emphasis added)

In compensating the veteran for his confirmed hepatitis C, it 
is noted that his current symptoms which may be attributed 
thereto are minimal and consist of a modicum of fatigue.  
However, his clinical findings (including slightly elevated 
transaminase now, and positive virus antibody in 2004 as well 
as viral DNA for genotype II) confirm the hepatitis C 
diagnosis, albeit these studies are all tainted by his 
ongoing alcohol abuse which has hindered both diagnosis and 
treatment of his hepatitis C and has clearly contributed to 
additional nonservice-connected liver abnormalities.  

And while the Board finds that a doubt is raised that he 
fulfills the minimal requirements of the schedular criteria 
required for an initial and ongoing 10 percent rating, he 
exhibits none of the clinical or symptomatic findings 
required for an evaluation in excess of 10 percent.  A doubt 
is not raised in this regard.  Moreover, there is no basis 
for extraschedular consideration under pertinent criteria.


ORDER

Service connection for a left lower extremity disorder, 
claimed as residuals of an in-service injury, is denied.

An initial evaluation of 10 percent and no more for service-
connected hepatitis-C is warranted, subject to the regulatory 
criteria relating to the payment of monetary awards.


____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


